DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 05/01/2022.
The amendments filed on 07/24/2022 have been entered. Applicant has presently canceled claim 5, accordingly claims 1-4 and 6-10 remain pending.
The previous objections to the claims have been withdrawn in light of applicant's amendments. 
The previous rejections of the claims under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments. 

Response to Arguments
Applicant’s arguments, with respect to the prior art rejections of the claims have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Goteti reference, detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites the limitation “ the CT scanning pair is installed in a movable manner on the adjustable table”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. Applicant has not indicated where support for this amendments can be found. Original claim 1 stated “at least one load-bearing means supporting at least one scanning pair installed in a movable manner as to the adjustable table” which is not the same as the CT scanning pair being installed on the adjustable table. The original drawings and specification do not disclose the scanning pair being installed on the adjustable table, but rather on the load-bearing means. As such, claims 1-4 and 6-10 contain new matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschmann (US 2014/0046212, February 13, 2014, corresponding EP document is applicant submitted prior art via the IDS) in view of Goteti Venkata et al. (US 2017/0231583, corresponding PCT filed April 14, 2015, hereinafter “Goteti”).
Regarding claim 1, Deutschmann discloses a unit for radiotherapeutic preclinical studies on animals (“Specifically, a fast imaging system which supports two, three and four dimensional image functions in a more flexible set up, in particular when used in combination with a radiation source emitting a radiotherapy treatment beam would be desirable.” [0006]; also see “According to an aspect of the present invention, an imaging system is provided, particularly for use in medical interventions such as radiotherapy or surgery. The imaging system of the invention comprises the imaging ring system including a carriage ring, a first rotatable ring carrying a first imaging unit, e.g. an X-ray radiation source, and a second rotatable ring carrying a second imaging unit, e.g. a radiation detector such as a flat panel as used for planar imaging of patient anatomy or CBCT acquisitions.” [0007]; also see Figs. 1-6 and corresponding descriptions; examiner notes that the limitation for radiotherapeutic preclinical studies on animals is given limited patentable weight because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art structure is capable of performing the intended use, therefore it meets the claim.) comprising: 
a therapeutic beam of particles from an external source (“With this arrangement, it may be achieved that the ring system components do not interfere with an external treatment device, so that imaging and treatment of the patient may be performed simultaneously with the patient positioned at the treatment isocenter. E.g. in radiotherapy treatments with linear accelerators (LINAC), the rotation of the LINAC gantry during treatment can be synchronized with the rotation of the rings in order to avoid collisions” [0009]; also see Fig. 5 and corresponding description); 
a CT scanning pair comprising a source of ionizing radiation and an imaging detector of ionizing radiation (“One rotatable ring can hold an X-ray source 32, the second rotatable ring can hold a radiation detector 33, i.e. a flat panel as used for planar imaging of patient anatomy or cone beam CT (CBCT) acquisitions.” [0039]); and
a mobile platform (industrial robot 1 in Fig. 1(a), reproduced below and corresponding description; also see Figs. 1(b)-6 and corresponding descriptions) equipped with an adjustable table (couch 4 in Fig. 1(a), reproduced below, and corresponding description; also see Figs. 1(b)-6 and corresponding descriptions) and at least one load-bearing means (“carriage” [0039]); 
wherein, 
the CT scanning pair is installed in a movable manner on the adjustable table (“With these rotations, the imaging units, i.e. the source 32 and the detector 33 can be moved around the patient's body in order to be accurately positioned for imaging the desired portion of the patent 5.” [0040]); 
the CT scanning pair , the adjustable table, and the at least one load-bearing means delimit a free working space for unshielded travel of the therapeutic beam and ionizing radiation through the unit (“As shown in the embodiment illustrated in FIGS. 1 and 2, the imaging units 32 and 33 are positioned to extend from the first and second rotatable rings in the longitudinal direction of the patient couch in order not to interfere with the medical device used in connection with the positioning and imaging system. Namely, in the embodiment shown, the carrier and rotatable rings are positioned closer to the robotic arm than the imaging units. This allows, e.g. when the system is used together with in a LINAC, the imaging system can be moved close to the LINAC treatment system in an oblique or orthogonal orientation thereto without colliding with the treatment system. During the treatment, it is thus possible to treat the patient with the medical treatment device and to simultaneously take images of the patient which may be used, e.g. to control the medical treatment device or to reposition the couch. This may be possible, even if the ring system has a diameter which is greater than the free diameter of the accelerator gantry rotation. One example of using such a treatment and imaging system is to shortly position the patient on the couch in direction towards the feet of the patient, so that the imaging ring system can rotate freely.” [0042]; also see Fig. 5 and corresponding description); and 
the adjustable table is configured to support an object undergoing simultaneous irradiation by the therapeutic beam, the at least one adjustable therapeutic source of ionizing radiation, and the CT scanning pair (“couch 4 where a patient 5 can be positioned in 6 degrees of freedom in order to be aligned with respect to a medical procedure workspace or devices during the intervention.” [0038]).

    PNG
    media_image1.png
    308
    378
    media_image1.png
    Greyscale

Deutschmann fails to disclose the mobile platform is equipped with at least one adjustable therapeutic source of ionizing radiation.
However, Goteti teaches, in the same field of endeavor, the mobile platform (ring gantry 101 in Fig. 2, reproduced below, and corresponding description) is equipped with at least one adjustable therapeutic source of ionizing radiation (KV source 102b in Fig. 2 and corresponding description). Goteti also teaches, as disclosed above by Deutschmann, a therapeutic beam of particles from an external source (LINAC X-ray tube 106 in Fig. 2 and corresponding description) and a CT scanning pair comprising a source of ionizing radiation and an imaging detector of ionizing radiation (102a and 103 in Fig. 2 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with the mobile platform is equipped with at least one adjustable therapeutic source of ionizing radiation as taught by Goteti in order to generate CBCT image with half fan mode of X-ray beam and full fan mode of X-ray beam with coverage of 250×450 mm at ISO center and a stereotactic image using only two sets of detector and KV beam source. This allows treating both with Flattening filter and flattening filter free method ([0017] of Goteti).


    PNG
    media_image2.png
    477
    472
    media_image2.png
    Greyscale

Regarding claim 7, Deutschmann further discloses further comprising at least one imaging detector of the therapeutic beam (“In case of installation in radiotherapy, the flat panel imaging detector can be used to visualize kV X-ray intensity or MV interventional treatment beam intensity alternatively. MV imaging may be used for portal imaging applications or dosimetry applications, where the detector can be rotated synchronously with the LINAC gantry during volumetric arc therapy (VMAT) or intensity modulated radiation therapy (IMRT) verifications” [0050]). Deutschmann discloses the claimed invention except for an additional detector, separate from the detector claimed in claim 1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a separate additional detector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Deutschmann further suggests further comprising a first imaging detector arranged at an inlet of the therapeutic beam into the free working space and a second imaging detector arranged at an outlet of the therapeutic beam from the free working space (“Instead of rotating an X-ray source and a flat panel imager, two detectors can be positioned for PET applications. Also, Compton- or timepix detectors can be used to verify the effects of ionizing irradiation inside an object (patient). Alternatively, optical 3D scanners can be positioned by means of the rotating rings to measure a closed patient's surface, avoiding shadow-artifacts.” [0051]; also see [0050]). Deutschmann discloses the claimed invention except for an additional set of detectors, separate from those claimed in claim 1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a separate additional set of detectors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 10, Deutschmann further discloses wherein the unit is placed inside a radiotherapy vault used for clinical radiotherapeutic irradiation of patients (see “LINAC gantry” in Fig. 5, and corresponding description).

Claims 2-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschmann in view of Goteti as applied to claim 1 above and further in view of Gregerson (US 2016/0338656, November 24, 2016, applicant submitted prior art via the IDS).
Regarding claim 2, Deutschmann modified by Goteti discloses the limitations of claim 1 as stated above. Deutschmann further discloses wherein the at least one load-bearing means comprises a rotating support frame (“inner carrier ring 31” in Figs. 1-6 and corresponding description) fixed using axial bearings (“comprising an inner carrier ring 31 which is in fixed connection with the carriage and two rotatable rings, where each rotatable ring can be rotated motorized.” [0039]), wherein inner rings of the axial bearings are arranged at an inlet of the therapeutic beam into the free working space and at an outlet of the therapeutic beam from the free working space (“the imaging units 32 and 33 are positioned to extend from the first and second rotatable rings in the longitudinal direction of the patient couch in order not to interfere with the medical device used in connection with the positioning and imaging system. Namely, in the embodiment shown, the carrier and rotatable rings are positioned closer to the robotic arm than the imaging units. This allows, e.g. when the system is used together with in a LINAC, the imaging system can be moved close to the LINAC treatment system in an oblique or orthogonal orientation thereto without colliding with the treatment system. During the treatment, it is thus possible to treat the patient with the medical treatment device and to simultaneously take images of the patient which may be used, e.g. to control the medical treatment device or to reposition the couch. This may be possible, even if the ring system has a diameter which is greater than the free diameter of the accelerator gantry rotation.” [0042]), wherein the rotating support frame has at least two arms supporting the scanning pair (“two rotatable rings” [0039]), and wherein the at least two arms delimit the free working space ([0042]). 
Deutschmann fails to disclose between two columns protruding from the mobile platform.
However, Gregerson teaches, in the same field of endeavor, a rotating support frame (gantry ring 40 in Figs. 1, 3 and corresponding descriptions) between two columns protruding from the mobile platform (“pair of arms 31, 33 extending up from base” [0035]; also see Figs. 1, 3 and corresponding descriptions; also see [0007]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with between two columns protruding from the mobile platform as taught by Gregerson in order to translate and rotate the frame in relation to the mobile platform ([0007] of Gregerson).
Regarding claim 3, Deutschmann modified by Goteti and Gregerson discloses the limitations of claim 2 as stated above. Deutschmann further discloses wherein the at least two arms supporting the scanning pair are adjustable (“In use, the carriage can be moved in a longitudinal direction of the couch 4 to position the source 32 and the detector 33 in the appropriate position along the patient. This movement is illustrated in FIG. 2(a). Furthermore, the rotatable rings of the imaging ring system 3 can be rotated independently, as illustrated in FIGS. 2 (b) and (c). With these rotations, the imaging units, i.e. the source 32 and the detector 33 can be moved around the patient's body in order to be accurately positioned for imaging the desired portion of the patent 5.” [0040]).
Regarding claim 9, Deutschmann modified by Goteti and Gregerson discloses the limitations of claim 2 as stated above. Deutschmann further discloses further comprising at least one imaging detector of the therapeutic beam (“In case of installation in radiotherapy, the flat panel imaging detector can be used to visualize kV X-ray intensity or MV interventional treatment beam intensity alternatively. MV imaging may be used for portal imaging applications or dosimetry applications, where the detector can be rotated synchronously with the LINAC gantry during volumetric arc therapy (VMAT) or intensity modulated radiation therapy (IMRT) verifications” [0050]) arranged on the rotating support frame (“the second rotatable ring can hold a radiation detector 33, i.e. a flat panel as used for planar imaging of patient anatomy or cone beam CT (CBCT) acquisitions” [0039]), or on one of the columns, or on a robotic arm. Deutschmann discloses the claimed invention except for an additional detector, separate from the detector claimed in claim 1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a separate additional detector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschmann in view of Goteti as applied to claim 1 above and further in view of Kuduvalli et al. (US 2012/0035470 February 9, 2012, hereinafter “Kuduvalli”).
Regarding claim 4, Deutschmann modified by Goteti discloses the limitations of claim 1 as stated above. Although Deutschmann suggests wherein the at least one load-bearing means comprises at least one robotic arm (“the carriage and imaging rings may also be mounted on a standard treatment couch or on any other robotic positioner” [0053]), Deutschmann fails to explicitly disclose wherein the at least one load-bearing means comprises at least one robotic arm.
However, Kuduvalli teaches, in the same field of endeavor, wherein the at least one load-bearing means comprises at least one robotic arm (“each of the respective arm members 212 and 214 is an articulated robot arm having a respective shoulder joint 212' and 214' connected to the second ring member 218, the kV imaging source 213 and kV imaging detector 215 being coupled to the respective articulated robot arms 212 and 214 at respective distal ends thereof.” [0040]; also see Fig. 2A, reproduced below, and corresponding description).

    PNG
    media_image3.png
    371
    483
    media_image3.png
    Greyscale

	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with wherein the at least one load-bearing means comprises at least one robotic arm as taught by Kuduvalli in order to provide a highly versatile range of positions and orientations for the imaging source and detector ([0040] of Kuduvalli).
Regarding claim 6, Deutschmann modified by Goteti and Kuduvalli discloses the limitations of claim 4 as stated above and Kuduvalli further teaches wherein the at least one adjustable therapeutic source of ionizing radiation is arranged on the at least one robotic arm (“the arm member 204 is an articulated robot arm having a shoulder joint 204' connected to the first ring member 216, the radiation treatment head 206 being coupled to the articulated robot arm 204 at a distal end thereof opposite the shoulder joint 204'.” [0036]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with wherein the at least one adjustable therapeutic source of ionizing radiation is arranged on the at least one robotic arm as taught by Kuduvalli in order to provide a highly versatile range of positions and orientations for the adjustable source of therapeutic ionizing radiation ([0036] of Kuduvalli).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793